DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 3-17 are pending and are under examination on the merits.
Claims 1 are amended.
Claim 2 is newly canceled.
Claims 14-17 are newly added.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/22 has been entered.

 	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection in the previous action of claims 1, 4, 5, 7-13 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20070208094 by Handa et al in view of US 20100087115 by Davis et al in further view of “Additives” by Andrews is repeated and amended herein to reflect applicant’s amendment. New claims 14-15 are rejected under the same premise. Specifically,
Handa describes reduced-VOC and non-VOC blowing agents for making expanded and extruded thermoplastic foams. 
Regarding claim 1, Handa describes a foamed insulation/building product (paragraph 2) comprising a foam of polystyrene (abstract) with a blowing agent composition (paragraph 41) which has an R-value per inch of at least 4.0 (paragraph 18). Handa is silent about the presence of synthetic beeswax phase changing material, but describes flame retardants and other additives as possible in general, including heat stabilizers (paragraph 63, 64). 
Davis describes microencapsulation of a phase change material with enhanced flame resistance. 
Davis describes a microencapsulated synthetic beeswax phase change material (paragraph 10). Davis states that these materials provide enhanced thermal control by inhibiting the flow of thermal energy and are used in building materials (paragraph 5). Davis’ invention further is flame retardant (paragraph 36). Thus it would be obvious to one of ordinary skill to add the microencapsulated synthetic beeswax to the insulation/building product of Handa in order to enhance thermal control in the product and do so with flame retardancy. 
Davis and Handa are silent as to how much additive to add.
Andrews has written the cited article for The Encyclopedia Polymer Science and Technology about plastics additives.
Andrews states that additives are typically added to polymers in 0.05-5wt% during manufacture to improve the properties of the polymeric material. Thus it would be obvious to one of ordinary skill to add between 0.05-5wt% of the additive described by Davis to the polymeric material of Handa in order to improve the properties of the polymeric material.
Regarding the new claim language, Handa describes adding 1-20 wt% blowing agent blend (paragraph 59) wherein the blend includes 1-20% of co-blowing agent (paragraph 47) which includes carbon dioxide (paragraph 41). This amount of carbon dioxide (.01-4 wt%) overlaps with the claimed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Andrews and Handa describe values overlapping with the claimed range.

Regarding claim 4, Davis describes microencapsulation (paragraph 8).

Regarding claim 5, Davis describes optionally urea-formaldehyde, melamine formaldehyde (paragraph 21) and acrylate copolymer options (paragraph 22, 26). 

Regarding claim 7, Handa does not directly state that the foam is monomodal, however he does state that the foam does not have a density gradient (paragraph 80) and Handa does not describe a wide distribution of cell size, reporting only a single average cell size (see Figures). A uniform density means that the blowing agent is evenly distributed, and the single average cell size supports the same idea. Handa’s description meets the somewhat subjective term “monomodal”, which does not have a numerical definition in the instant specification. 

Regarding claim 8, Handa describes the density as 1-15 lb/ft3, preferably 1.5-3.5 lb/ft3 (paragraph 80). 

Regarding claim 9, Handa does not specifically measure compressive strength. He does mention that the inventive foam has similar compressive strength to the comparative foam sheet (paragraph 98), i.e. the compressive strength is not compromised by Handa’s blowing agent composition (paragraph 17). Handa states that the compressive strength can be controlled via amount of blowing agent (paragraph 69) and that compressive strength is related to density (paragraph 59). Handa in view of the secondary references describes the same polymer, similar blowing agent composition, and a narrower range of density compared to the instant requirements (see rejections above). Thus one of ordinary skill would reasonably expect the compressive strength, which is related to density, to at least overlap with that claimed. Prima facie case for obviousness of chemical composition is established if there is structural similarity between claimed and prior art subject matter, proved by combining references or otherwise, and if prior art gives reason or motivation to make claimed composition; burden and opportunity then falls on applicant to rebut prima facie case through showing that claimed composition possesses unexpectedly improved properties or properties lacking in prior art, that prior art is so deficient that there is no motivation to make changes that otherwise appear obvious, or by any other pertinent argument or presentation of evidence. (In re Dillon 16 USPQ2d 1897).

Regarding claim 10, Handa describes a closed cell foam (paragraph 81).

Regarding claim 11 and 12, Handa reports several specific cell sizes ranging from 162 microns (Fig.6 Inv.1) to over 400 microns in some directions (Fig.9 cell size, TD Inv.4). Handa describes controlling cell size using nucleating agents (paragraph 60, 96). Handa further notes that some reported sizes are larger than the foams as extruded due to later processing (e.g. paragraph 89, 94). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Handa describes values overlapping with the claimed range.

Regarding claim 13, Handa describes adding a flame retardant (paragraph 63) but is silent as to the amount to add. 
Andrews is described above. 
Andrews states that additives including flame retardants (p.1 final paragraph) are added in an amount of typically 0.05-5 wt% (p.1 paragraph 1). Andrews states that these are added to provide functionality not inherent to the polymer itself (p.1 final paragraph). Thus it would be obvious to one of ordinary skill to add 0.05-5wt% flame retardant where Handa is silent as to the amount in order to adequately provide functionality not inherent to the polymer itself.

Regarding new claims 14 and 15, Handa describes adding 1-20 wt% blowing agent blend (paragraph 59) wherein the blend includes 1-20% of co-blowing agent (paragraph 47) which includes carbon dioxide (paragraph 41). This amount of carbon dioxide (.01-4 wt%) overlaps with the claimed ranges.

The rejection in the previous action of claim 3 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20070208094 by Handa et al in view of US 20100087115 by Davis et al in further view of “Additives” by Andrews in further view of “Honeywell sells novel low-global-warming blowing agent to European customers” by Honeywell is repeated and maintained herein. Specifically,
Handa is described above.
Regarding claim 3, Handa describes several hydrofluorocarbons including HFC-134a, optionally in combination (paragraph 41), but is silent as to hydrofluoroolefins, describing other “halogenated hydrocarbon” broadly (paragraph 41). 
Honeywell describes one of their recent blowing agent products.
Honeywell states that their new hydrofluoroolefin HFO-1234ze is a direct replacement for hydrofluorocarbon 134a (paragraph 3). Honeywell states that the HFO-1234ze has zero ozone-depletion potential and meets EU regulatory requirements for reducing the use of high global warming potential substances (paragraph 3). Thus it would be obvious to one of ordinary skill to substitute the HFO-1234ze for Handa’s HFC-134a in order to reduce ozone-depletion potential in a blowing agent combination. It is noted that this combination may still include other hydrofluorocarbons listed by Handa (paragraph 41), meeting the instant requirements. 

The rejection in the previous action of claim 6 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20070208094 by Handa et al in view of US 20100087115 by Davis et al in further view of “Additives” by Andrews in further view of US 20080287560 by Loh et al is repeated and maintained herein. Specifically, 
Handa is described above.
Handa describes additives in general including heat stabilizers (paragraph 64) and cell nucleating agents (paragraph 60) but is silent as to infrared attenuating agents specifically.
Loh describes graphite additives for polystyrene foam (abstract).
Loh describes adding nanographite to polystyrene foam (abstract, paragraph 21), stating that it acts as an infrared attenuating agent and cell nucleating agent (paragraph 21). Loh states that the nano-graphite improves thermal insulation (R-value, paragraph 21), a stated goal of Handa (paragraph 82). Thus it would be obvious to add the nanographite infrared attenuating agent of Loh to the polystyrene foam of Handa in order to improve the thermal insulation of Handa. 

Claims 1, 4-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20070299152 by Patel et al in view of US 20100087115 by Davis et al. 
Patel describes polymer extruded foams.
Regarding claims 1, 16 and 17, Patel describes a foamed insulation product (paragraph 13) comprising a polymeric foam composition of polystyrene, a blowing agent comprising carbon dioxide overlapping with the claimed range and other additives as necessary (paragraph 12). Patel describes an R-value of between 4.0-8.0 (paragraph 14). Patel does not specifically describe the claimed synthetic beeswax additive, although he describes adding a fire retarding agent in an amount up to 1.0% (paragraph 12) and describes using the foam product in building applications (paragraph 15, 16). 
Davis describes microencapsulation of a phase change material with enhanced flame resistance. 
Davis describes a microencapsulated synthetic beeswax phase change material (paragraph 10). Davis states that these materials provide enhanced thermal control by inhibiting the flow of thermal energy and are used in building materials (paragraph 5). Davis’ invention further is flame retardant (paragraph 36). Thus it would be obvious to one of ordinary skill to add the microencapsulated synthetic beeswax to the insulation/building product of Patel in order to enhance thermal control in the product and do so with flame retardancy. 
Since Davis describes the microencapsulated synthetic beeswax as a flame retardant and Patel describes adding up to 1.0% of flame retardant, it would be obvious to one of ordinary skill to add the synthetic beeswax of Patel in an overlapping range with that claimed.
For claims 16 and 17 Patel describes carbon dioxide without any other necessary blowing agent (paragraph 12, 36). 

Regarding claim 4, Davis describes microencapsulation (paragraph 8).

Regarding claim 5, Davis describes optionally urea-formaldehyde, melamine formaldehyde (paragraph 21) and acrylate copolymer options (paragraph 22, 26). 

Regarding claim 6, Patel describes an infrared attenuating agent (paragraph 12). 

Regarding claim 7, Patel describes his foam as monomodal (paragraph 49). 

Regarding claim 8, Patel’s density is 1-5 lbs/ft3 (paragraph 13). 

Regarding claim 9, Patel merely mentions compressive strength as “optimized” (paragraph 39). Compressive strength is related to polymer identity, blowing agent amount and identity, and density. These significantly overlap with that instantly described, as cited in preceding paragraphs. Both the instant and Patel describe closed cell foams extruded foams with significanty overlapping average cell size (Patel paragraphs 12-14). Thus one of ordinary skill would reasonably expect the compressive strength of Patel in view of Davis to at least overlap with that claimed.

Regarding claim 10, Patel describes his foam as closed-cell (paragraph 13) and extruded (paragraph 12).

Regarding claim 11 and 12, Patel describes an average cell size of 50-500 microns (paragraph 14; 0.05-0.5mm). 

Regarding claim 13, while the synthetic beeswax of Davis may be considered a flame retardant and Patel describes fire retardants in combination (paragraph 44) up to 1.0% and a combination of synthetic beeswax plus another fire retardant listed by Patel reads on the claim while still overlapping with the claimed amount of synthetic beeswax in claim 1.

Regarding claims 14 and 15 Patel describes the amount of blowing agent as 2-18 wt% (paragraph 12) which overlaps with the claimed ranges.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20070299152 by Patel et al in view of US 20100087115 by Davis et al in further view of “Honeywell sells novel low-global-warming blowing agent to European customers” by Honeywell. 

Patel is described above.
Regarding claim 3, Patel describes possible combinations of blowing agents including carbon dioxide (paragraph 36) and organic blowing agents including hydrofluorocarbons (paragraph 37). This includes the specific hydrofluorocarbon HFC-134a (paragraph 37). Patel is silent as to hydrofluoroolefins. 
Honeywell describes one of their recent blowing agent products.
Honeywell states that their new hydrofluoroolefin HFO-1234ze is a direct replacement for hydrofluorocarbon 134a (paragraph 3). Honeywell states that the HFO-1234ze has zero ozone-depletion potential and meets EU regulatory requirements for reducing the use of high global warming potential substances (paragraph 3). Thus it would be obvious to one of ordinary skill to substitute the HFO-1234ze for Patel’s HFC-134a in order to reduce ozone-depletion potential in a blowing agent combination. It is noted that this combination may still include other hydrofluorocarbons listed by Patel (paragraph 37), meeting the instant requirements. 

Response to Arguments
Applicant’s argument p.5 item B of Remarks submitted 8/9/22 has been considered but is not persuasive. The amendment to a specific amount of carbon dioxide is still obvious in view of the previously applied Handa reference, which teaches an overlapping amount. 

New rejections over Patel are also set forth above which address the blowing agent “consisting of” carbon dioxide. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766